Conviction is for robbery, punishment being five years in the penitentiary.
On the night of August 22d 1935, A. W. Thompson and a friend went to a road house near Waco some time after twelve o'clock. Thompson had been drinking and continued to drink after his arrival at the road house. He exhibited his money, about $160.00. When the house closed for the night Thompson started towards his car. He testified that appellant then struck him several times and took his money. Another State's witness testified that Thompson started a fight with appellant and that it was during such fight appellant took the money from Thompson and handed it to a girl who was present.
No bills of exception are brought forward. The evidence *Page 575 
was sufficient to support the jury's finding that appellant assaulted and robbed Thompson. Bryant v. State, 122 Tex. Crim. 385,55 S.W.2d 1037.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.